DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 16-19, 21, and 22; and cancelled claim 20 on 06/09/2022. 

Applicant’s amendment overcomes the 112(b) rejections previously presented in the Non-Final Rejection mailed on 03/17/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 26-30 are cancelled. 

Authorization for this examiner’s amendment was given in an interview with Stephen Evans on 06/15/2022.

Reasons for Allowance
Claim 16-19 and 21-25 allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Villa (EP2875931) and Zhang (CN 205326260). 
	
	McCorry (US 5,843,492) teaches an apparatus for compression molding thermoplastic backed carpeting comprising tensioning actuators (Figures 8, 8a, 8b), wherein a downward stroke of the actuator tends to pull the sheet material downwardly toward the mold and outwardly away from the mold centerline, perpendicular to the frame (Col 3, Ln 1-21 and Figure 8b). 

	Smith (PG-PUB 2005/0023729) teaches an apparatus for forming wide paint film parts comprising a frame and grasping members (Figures 7 and 8). 

	Kanade (PG-PUB 2015/0377754) teaches a testing machine comprising a grip mechanism mechanically coupled to a coupler (Figure 6b and [0064]). 


Villa, Zhang, McCorry, Smith, Kanade, individually or in combination, do not teach or suggest a plurality of supports directly or indirectly associated with said frame, wherein said first moving device is fastened to said support and each gripping device further comprises a carriage associated with said support and suitable for translating with respect to said support when moved by said first moving device; and wherein at least one support comprises at least one support joint; and wherein said support is associated with said frame via said support joint which guides the rotation of the support with respect to the frame.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742